DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/024207 to Cornaglia Pier Mario (Mario).

In Reference to Claim 1
Mario, see Fig.1-4, discloses:
[AltContent: rect][AltContent: rect][AltContent: textbox (C)][AltContent: ][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image1.png
    877
    608
    media_image1.png
    Greyscale


	A mixer assembly unit for an exhaust system of an internal combustion engine of a vehicle (see page 3 “I.C. engine”), the mixer assembly unit comprising: 
	a mixer body (A, where vanes are protruding 19) with an incoming flow side (exhaust coming from first duct section 201) and with an outflow side (exhaust received from second conduit section 203) and with a plurality of flow deflection elements (19); and 


In Reference to Claim 2
Snider discloses in Fig.2, and Fig.3:

[AltContent: rect][AltContent: rect][AltContent: ][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image1.png
    877
    608
    media_image1.png
    Greyscale


	A mixer assembly unit in accordance with claim 1, wherein: 
	the exhaust gas exit guide element connection area (C) comprises a ring shaped outer connection area (61, has an inner and outer area) to be positioned such that the ring shaped outer connection area extends axially over the exhaust gas guide element on an outer side thereof; or 
	the exhaust gas exit guide element connection area (C) comprises a ring shaped inner connection area (61, has an inner and outer area) to be positioned such that the 
In Reference to Claim 4
Mario, discloses:
	The outer connection area (61, has an inner and outer area) is configured such that the outer connection area extends circumferentially without interruption in a circumferential direction about the mixer longitudinal axis.
In Reference to Claim 5
Mario, Fig.4 discloses:
	The flange coupling section (D, E) is configured such that the flange coupling section extends circumferentially, in a circumferential direction, without interruption about the mixer longitudinal axis.
In Reference to Claim 6
Mario, Fig.4, discloses:
	The flange coupling section (D, E) has an outflow side coupling element (E) contact surface oriented in a direction of the outflow side.
In Reference to Claim 7 and 19
	Mario, Fig.4, discloses:


[AltContent: textbox (G)][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: ][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image1.png
    877
    608
    media_image1.png
    Greyscale

	
	The outflow side coupling element contact surface is configured as a truncated cone surface (G)
In Reference to Claim 8
Mario, Fig.4, discloses:

In Reference to Claim 9
Mario, Fig.4, discloses:	
	The inflow coupling section contact surface (79) is sloped from radially inwards to radially outwards in the direction away from the outflow side.
In Reference to Claim 10
Mario, Fig.4, discloses:	
	The flange coupling section (E) has an outflow side coupling element contact surface (E ) oriented in a direction of the outflow side
In Reference to Claim 11
Mario, Fig.4, discloses:
	The flange coupling section (D, E) is offset axially in relation to the exhaust gas exit guide element connection area (C) in the direction away from the outflow side.
In Reference to Claim 12
Mario, see page 5 lines 3-12, discloses:



In Reference to Claim 13
Mario, Fig.4, discloses
[AltContent: rect][AltContent: rect][AltContent: textbox (C)][AltContent: ][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image1.png
    877
    608
    media_image1.png
    Greyscale



	 An exhaust gas guide assembly unit, comprising: 

	a mixer assembly unit (A) at an axial end area of the exhaust gas guide element, the mixer assembly unit comprising: 
	a mixer body with an incoming flow side  (exhaust gas coming from 201) and with an outflow side (exhaust gas exiting towards 203) and with a plurality of flow deflection elements (19); and 
	a carrier area provided radially outwards in relation to a mixer longitudinal axis (B) at the mixer body, wherein the carrier area comprises an exhaust gas exit guide element connection area (C) for a permanent connection to the exhaust gas guide element (201, 203) and a radially outward flange coupling section (D or E) for coupling with another guide element flange coupling section (D or E).
In Reference to Claim 14
Mario, see page 7 line 9, discloses:
	The mixer assembly unit (A) is fixed with the carrier area at the axial end area of the exhaust gas guide element by welding.
In Reference to Claim 15
Mario, Fig.4, discloses
[AltContent: rect][AltContent: rect][AltContent: textbox (C)][AltContent: ][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image1.png
    877
    608
    media_image1.png
    Greyscale


	An exhaust system for an internal combustion engine of a vehicle, the exhaust system comprising: 
	an exhaust gas guide assembly unit comprising an exhaust gas guide element (201, 203) with a guide element flange (D, E) coupling section and a mixer assembly unit (A) at an axial end area of the exhaust gas guide element, the mixer assembly unit comprising: 

	a carrier area provided radially outwards in relation to a mixer longitudinal axis (B) at the mixer body, wherein the carrier area comprises an exhaust gas exit guide element connection area (C) for a permanent connection to the exhaust gas guide element; and 
	another exhaust gas guide element (201, 203) having a flange coupling section, the carrier area further comprising a radially outward flange coupling section (79) coupled with the other guide element flange coupling section (61).
In Reference to Claim 16
Mario, Fig.4, discloses
	Coupling element (67) enclosing a portion of the flange coupling section of the carrier area and the flange coupling section of the other exhaust gas guide element.
In Reference to Claim 17
Mario, Fig.4, discloses
	The flange coupling section of the other exhaust gas guide element has a truncated cone (79) coupling element contact surface sloped from radially inwards to radially outwards in the direction of the flange coupling section of the exhaust gas guide assembly unit.


Allowable Subject Matter
Claim 3 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 18 is objected to allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “The coupling element has a coupling section receiving space, which receives the flange coupling section of the exhaust gas guide assembly unit and the flange coupling section of another exhaust gas guide element and tapers from radially inwards to radially outwards.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Applicant Remarks:
	“The rejection appears to equate the flange coupling section of the independent claims with area "D" in the annotated Figure 4 of Mario. Applicant thanks the Examiner for providing the annotated Figure. This "D" area of Mario does not have all the features of the flange coupling section of the independent claims. 
A common and basic definition of "flange" is, a structure radially extending from another structure, and used to strengthen an object, or used to attached to another object. The area "D" in Mario is a mostly cylindrical structure, with a substantial axial dimension. A person of ordinary skill in the art would not consider area "D" of Mario to be a structure radially extending from another structure.”

Examiner Response:
	The claim only requires a flange which its definition is known to be “a rib or rim for strength, for guiding, or for attachment to another object” (www.merriam-webster.com/dictionary/flange ), the flange doesn’t require extending radially as long as it’s for attachment to another object, which the prior art does disclosed as Annotated above in the rejection.

Applicant Remarks:
	“It can clearly be seen that cylindrical portion J of component F being a part of the carrier area is connected to the another exhaust gas guide element, again without a 
	Mario therefore further does not anticipate all the features of the independent claims.”

Examiner Response:
Applicant remarks are considered, however they aren’t persuasive since Mario does disclose a flange, the claim doesn’t impart structural limitation to the flange specifically, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
[AltContent: arrow][AltContent: textbox (F)][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    481
    497
    media_image2.png
    Greyscale

 
	The difference that Applicant representative wants to impart on flange, is that the flange doesn’t increase radially but as shown above “F” shows that flange increases radially. The claim doesn’t specify or require features that would show the difference between the flange of the prior art and claim invention as written. As such the claim rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746